In a habeas corpus proceeding, petitioner appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Westchester County (Gurahian, J.), dated October 24, 1980, as denied the petition and dismissed the writ, without a hearing. Appeal dismissed as moot, without costs or disbursements. The appeal is moot since petitioner has completed serving the sentence upon which he was paroled. (See People ex rel. Moore v Dalsheim, 81 AD2d 844.) Mangano, J. P., O’Connor, Weinstein and Bracken, JJ., concur.